Appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), -dated September 9, 1982, which, inter alia, dismissed petitioner’s application to invalidate the designating petition of Owen Augustin as candidate in the Democratic Party primary election for the public office of Congressman, 12th Congressional District. Matter remitted to the S.upreme Court, Kings County, for further proceedings consistent herewith; appeal held in abeyance in the interim. Under the circumstances, Special Term should have conducted a line-by-line review of the 379 challenged signatures contained in petitioner’s Exhibit No. 2 submit*991ted at the hearing held on September 3,1982. Lazer, J. P., Gibbons, Thompson and Brown, JJ., concur.